Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00220-CR

                                        Gabriel Castillo REYES,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR2065
                             Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 29, 2013

DISMISSED

           On April 16, 2013, we notified Appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

Additionally, the clerk’s record contained a written waiver signed by Appellant pursuant to

which he entered a plea of no contest. The trial court’s judgment also reflected that there was a

plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
                                                                                   04-13-00220-CR


certification accurately reflected that the criminal case is a plea-bargain case. See TEX. R. APP.

P. 25.2(a)(2).

       In our April 16, 2013 order, we warned Appellant that “[this] appeal must be dismissed if

a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

under Rule 25.2(d) unless Appellant caused an amended trial court certification to be filed by

May 16, 2013, that showed Appellant has the right of appeal. See id. R. 25.2(d), 37.1; see also

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110 S.W.3d 174,

176 (Tex. App.—San Antonio 2003, no pet.). No response was filed. Accordingly, we dismiss

this appeal.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-